Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 3-12, 15-17 and 19 are allowed because the prior art or the prior art of record specifically, US 10,157,329 B2 to Oki, does not disclose:
. . . . wherein the estimate of motion blur is proportional to Lr(te1)/(tff), where Lr is the representative length of movement, te1 is the first exposure time interval and tff is the frame-to-frame time interval, of claims 3 and 12 combined with other features and elements of the claim;
Claims 4-11 depend from an allowable base claim and are thus allowable themselves;
. . . . Microprocessor-readable program code that deletes the first image of the object from the at least one memory in response to determininq that the estimate of motion blur exceeds a motion blur threshold, of claim 15 combined with other features and elements of the claim;
Claims 16, 17 and 19 depend from an allowable base claim and are thus allowable themselves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731.  The examiner can normally be reached on Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662